                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

JUSTIN EZRA JONES,                              )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )       NO. 3:18-CV-01397
                                                )
SOUTHERN HEALTH PARTNERS,                       )
JAMES WALKER, BRANDON SMITH,                    )
ROBERTSON COUNTY, TN, SHERIFF                   )
MICHAEL VAN DYKE and JAIL                       )
ADMINISTRATOR TONY                              )
CRAWFORD,                                       )
                                                )
               Defendants.                      )

                                               ORDER

       Magistrate Judge Holmes has issued a Report and Recommendation (“R&R”) (Doc. No. 32),

recommending that the unopposed motion for summary judgment filed by Michael Van Dyke, Tony

Crawford, and Robertson County, Tennessee (Docket No. 26) be granted and this case be dismissed. No

objections have been filed to the R&R.

       Having conducted the de novo review required by Rule 72 of the Federal Rules of Civil Procedure,

the Court agrees with the recommended disposition because Plaintiff did not exhaust his available

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C. 1997e. Accordingly, the R&R

(Doc. No. 32) is ACCEPTED and ADOPTED, Defendants’ Motion for Summary Judgment (Doc. No.

26) is GRANTED, and this case is hereby DISMISSED.

       The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the Federal Rules

of Civil Procedure.

       IT IS SO ORDERED.




                                                __________________________________________
                                                WAVERLY D. CRENSHAW, JR.
                                                CHIEF UNITED STATES DISTRICT JUDGE
